Title: From George Washington to Joseph Prentis, 23 September 1793
From: Washington, George
To: Prentis, Joseph


          
            Sir,
            Mount Vernon 23d Sep: 1793.
          
          With no less pleasure than you transmitted them, I received, enclosed in your Letter of
            the 14th instant, sundry resolutions expressing the sentiments of the Citizens of
            Williamsburg, on the late declaration of the neutrality of these States.
          Sentiments like these, evidencing the good dispositions of my Fellow Citizens, to
            retain the advantages we at present enjoy from a state of peace, must be pleasing to
            every friend of the United States, and add to the testimonies already given of the good
            sense of the people thereof.
          I request you, Sir, to offer my sincere acknowledgments to the Citizens of
            Williamsburg, for their pointed approbation of my personal endeavours to promote their
            interests, & the assurances of my best endeavours to guard their
            interests in whatsoever shall depend upon the Executive powers.
          
            Go. Washington
          
        